DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims 19 -21 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 03/15/2022.  Claims 2-21 are still pending in the present application.  This Action is made FINAL.
Response to Arguments
2.	Applicant's arguments with respect to claims 03/15/2022 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The feature recited in the independent claims 2,12 and 19 
“…the subset being common to trust attributes associated with accessing the computing service within the second access network...”.Examiner did not find the support in the spec. Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 2-3, 5-8, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being un-patentable over Vij US Patent Application No.:( US 2015/0135277 A1) hereinafter referred as Vij, in view of Chari et al US Patent Application No.:( US  2006/0133341 A1) hereinafter referred as Chari. 
For claim 2, Vij discloses a device of a service coordinating entity, comprising: communications circuitry to communicate with a first access network of a plurality of access networks (paragraph [0008], lines 1-3);
 processing circuitry; and a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processing circuitry (The processing system may comprise a processing unit equipped with one or more input/output devices, such as a speaker, microphone, mouse, touchscreen, keypad, keyboard, printer, display, and the like. The processing unit may include a central processing unit (CPU), memory, a mass storage device, a video adapter, and an I/0 interface connected to a bus), configure the processing circuitry to perform operations to: detect a user equipment (UE) is roaming from a second access network of the plurality of access networks into the first access network, the UE using a computing service of the second access network (paragraph [0064], lines 1-12);
 generate a first plurality of trust attributes that are common to network entities within the first access network and the second access network, in response to detecting the UE is roaming into the first access network (paragraph [0023], lines 8-18), (paragraph [0041], lines 1-8)  and (paragraph [0066], lines 1-12);
 instantiate, using a subset of the  first plurality of trust attributes, an application within a virtualization infrastructure of the first access network, the application using the computing service (paragraph [0023], lines 18-27) and (paragraph [0028], lines 1-14), the subset being common to trust attributes associated with accessing the computing service within the second access network (paragraph [0030]-[0031], lines 1-8). However, Vij disclose all the subject matter of the claimed invention with the exemption of the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the application as recited in claim 2.
Chari from the same or analogous art teaches the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the application (paragraph [0176], lines 1-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the application as taught by Chari into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Vij.   
The UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the application can be modify/implemented by combining the UE is roaming in the first access network, route data traffic between the UE and the computing service of the second access network via the application with the device. This process is implemented as a hardware solution or as firmware solutions of Chari into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Vij.  As disclosed in Chari, the motivation for the combination would be to use the roaming from the first network sending the traffic to the second network,  becoming the method/device more efficient and reliable for a better communication and quality of service.
For claim 3, Vij discloses the device, wherein the processing circuitry is further configured to: initialize the application within the virtualization infrastructure of the first access network using a second plurality of trust attributes applicable to a subset of the network entities within the first access network (paragraph [0067], lines 1-11); and PRELIMINARY AMENDMENTPage 3 Serial Number:17/076,452Dkt: (AB5598-US-C1) 1884.635US2 Filing Date: October 21, 2020 establish a communication link between the application and the computing service of the second access network (paragraph [0070], lines 1-10). 
For claim 5, Vij discloses the device, wherein the processing circuitry is further configured to: re-establish the communication link between the application and the computing service using the first plurality of trust attributes (paragraph [0070], lines 1-8).  
For claim 6, Vij discloses the device, wherein the processing circuitry is further configured to: perform a communication exchange of trust attributes for the first access network and trust attributes for the second access network (paragraph [0023], lines 1-11); and generate, based on the communication exchange, the first  plurality of trust attributes applicable to the network entities within the first access network and the second access network (paragraph [0023], lines 11-18). 
For claim 7, Vij discloses the device,  wherein the trust attributes for the first access network include secure credentials or measurements associated with one or more of the following: an operating environment of the application, a mobile service of the first access network, and the UE in the first access network (paragraph [0044], lines 1-9) and (paragraph [0062], lines 1-9). 
For claim 8, Vij discloses the device, wherein the first plurality of trust attributes include secure credentials that are common to operating environments in the first access network and the second access network (paragraph [0030], lines 1-10).  
For claim 12, Vij discloses at least one non-transitory machine-readable storage medium including instructions, wherein the instructions (The processing system may comprise a processing unit equipped with one or more input/output devices, such as a speaker, microphone, mouse, touchscreen, keypad, keyboard, printer, display, and the like. The processing unit may include a central processing unit (CPU), memory, a mass storage device, a video adapter, and an I/0 interface connected to a bus), when executed by a processing circuitry of a service coordinating entity in a first access network of a plurality of access networks, cause the processing circuitry to perform operations comprising: 
detecting a user equipment (UE) is roaming from a second access network of the plurality of access networks into the first access network, the UE using a computing service of the second access network (paragraph [0064], lines 1-12); 
generating a first plurality of trust attributes that are common  to network entities within the first access network and the second access network, in response to detecting the UE is roaming into the first access network (paragraph [0023], lines 8-18), (paragraph [0041], lines 1-8)  and (paragraph [0066], lines 1-12); 
instantiating, using a subset of   the first plurality of trust attributes, an application within a virtualization infrastructure of the first access network, the application using the computing service (paragraph [0023], lines 18-27) and (paragraph [0028], lines 1-14), the subset being common to trust attributes associated with accessing the computing service within the second access network (paragraph [0030]-[0031], lines 1-8).  However, Vij disclose all the subject matter of the claimed invention with the exemption of the UE is roaming in the first access network, routing data traffic between the UE and the computing service of the second access network via the application as recited in claim 12.
Chari from the same or analogous art teaches the UE is roaming in the first access network, routing data traffic between the UE and the computing service of the second access network via the application (paragraph [0176], lines 1-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the UE is roaming in the first access network, routing data traffic between the UE and the computing service of the second access network via the application as taught by Chari into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Vij.   
The UE is roaming in the first access network, routing data traffic between the UE and the computing service of the second access network via the application can be modify/implemented by combining the UE is roaming in the first access network, routing data traffic between the UE and the computing service of the second access network via the application with the device. This process is implemented as a hardware solution or as firmware solutions of Chari into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Vij.  As disclosed in Chari, the motivation for the combination would be to use the roaming from the first network sending the traffic to the second network, becoming the method/device more efficient and reliable for a better communication and quality of service.
For claim 13, Vij discloses the at least one non-transitory machine-readable storage medium, wherein the instructions further cause the processing circuitry to perform operations comprising: initializing the application within the virtualization infrastructure of the first access network using a second plurality of trust attributes applicable to a subset of the network entities within the first access network (paragraph [0067], lines 1-11); and establishing a communication link between the application and the computing service of the second access network (paragraph [0070], lines 1-10).   
For claim 15, Vij discloses the least one non-transitory machine-readable storage medium, wherein the instructions further cause the processing circuitry to perform operations comprising: re-establishing the communication link between the application and the computing service using the first  plurality of trust attributes (paragraph [0070], lines 1-8).  
For claim 16, Vij discloses the least one non-transitory machine-readable storage medium, wherein the instructions further cause the processing circuitry to perform operations comprising: performing a communication exchange of trust attributes for the first access network and trust attributes for the second access network (paragraph [0023], lines 1-11); and generating, based on the communication exchange, the first plurality of trust attributes applicable to the network entities within the first access network and the second access network (paragraph [0023], lines 11-18).  
For claim 17, Vij discloses the at least one non-transitory machine-readable storage medium, wherein the trust attributes for the first access network include secure credentials or measurements associated with one or more of the following: an operating environment of the application, a mobile service of the first access network, and the UE in the first access network (paragraph [0044], lines 1-9) and (paragraph [0062], lines 1-9).   
For claim 18, Vij discloses the at least one non-transitory machine-readable storage medium, wherein the first  plurality of trust attributes include secure credentials that are common to operating environments in the first access network and the second access network (paragraph [0030], lines 1-10), and wherein the application is a Multi- Access Edge Computing (MEC) application executing on a virtualization infrastructure of the service coordinating entity.  
For claim 19, Vij discloses a service coordinating apparatus in a first access network of a plurality of access networks, the apparatus comprising:
 means for detecting a user equipment (UE) is roaming from a second access network of the plurality of access networks into the first access network, the UE using a computing service of the second access network (paragraph [0064], lines 1-12); 
means for generating a  first plurality of trust attributes that are common to network entities within the first access network and the second access network, in response to detecting the UE is roaming into the first access network (paragraph [0023], lines 8-18), (paragraph [0041], lines 1-8)  and (paragraph [0066], lines 1-12); 
means for instantiating, using  a subset of   the first  plurality of trust attributes, an application within a virtualization infrastructure of the first access network, the application using the computing service (paragraph [0023], lines 18-27) and (paragraph [0028], lines 1-14), the subset being common to trust attributes associated with accessing the computing service within the second access network (paragraph [0030]-[0031], lines 1-8). However, Vij disclose all the subject matter of the claimed invention with the exemption of the routing data traffic between the UE and the computing service of the second access network via the application, while the UE is roaming in the first access network as recited in claim 19.
Chari from the same or analogous art teaches the routing data traffic between the UE and the computing service of the second access network via the application, while the UE is roaming in the first access network paragraph [0176], lines 1-14).. Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the routing data traffic between the UE and the computing service of the second access network via the application, while the UE is roaming in the first access network as taught by Chari into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Vij.   
The routing data traffic between the UE and the computing service of the second access network via the application, while the UE is roaming in the first access network can be modify/implemented by combining the routing data traffic between the UE and the computing service of the second access network via the application, while the UE is roaming in the first access network with the device. This process is implemented as a hardware solution or as firmware solutions of Chari into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Vij.  As disclosed in Chari, the motivation for the combination would be to use the roaming from the first network sending the traffic to the second network, becoming the method/device more efficient and reliable for a better communication and quality of service.
For claim 20, Vij discloses the apparatus, further comprising: means for performing a communication exchange of trust attributes for the first access network and trust attributes for the second access network (paragraph [0023], lines 1-11); andPRELIMINARY AMENDMENTPage 7 Serial Number:17/076,452Dkt: (AB5598-US-C1) 1884.635US2 Filing Date: October 21, 2020means for generating, based on the communication exchange, the first plurality of trust attributes applicable to the network entities within the first access network and the second access network (paragraph [0023], lines 11-18).  
Claims 9-11 and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Vij US Patent Application No.:( US 2015/0135277 A1) hereinafter referred as Vij, in view of Chari et al US Patent Application No.:( US  2006/0133341 A1) hereinafter referred as Chari., in further view of Fang et al US Patent Application  No.:( US  2018/0263039 A1) hereinafter referred as Fang.
For claim 9, Vij discloses all the subject matter of the claimed invention with the exemption of the application is a Multi- Access Edge Computing (MEC) application executing on a virtualization infrastructure of the service coordinating entity as recited in claim 9.
Fang from the same or analogous art teaches the application is a Multi- Access Edge Computing (MEC) application executing on a virtualization infrastructure of the service coordinating entity (paragraph [0028], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the application is a Multi- Access Edge Computing (MEC) application executing on a virtualization infrastructure of the service coordinating entity as taught by Fang into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Vij.   
The application is a Multi- Access Edge Computing (MEC) application executing on a virtualization infrastructure of the service coordinating entity can be modify/implemented by combining the application is a Multi- Access Edge Computing (MEC) application executing on a virtualization infrastructure of the service coordinating entity with the device. This process is implemented as a hardware solution or as firmware solutions of Fang into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Vij.  As disclosed in Fang, the motivation for the combination would be to use the Multi- Access Edge Computing (MEC) application executing on a virtualization infrastructure where the host and system-level administrative entities. The combination of these functional elements provides the foundation required to operate a distributed environment for instantiating and scaling mobile applications and services in a highly granular and dynamic manner for a better communication and performance in the quality of service.
For claim 10, Vij discloses all the subject matter of the claimed invention with the exemption of the service coordinating entity is a Multi-Access Edge Computing (MEC) host executing the application as a MEC application instantiated on a virtualization infrastructure of the MEC host as recited in claim 10.
Fang from the same or analogous art teaches the service coordinating entity is a Multi-Access Edge Computing (MEC) host executing the application as a MEC application instantiated on a virtualization infrastructure of the MEC host (paragraphs [0028], [0043] and [0047], lines 1-5). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the service coordinating entity is a Multi-Access Edge Computing (MEC) host executing the application as a MEC application instantiated on a virtualization infrastructure of the MEC host as taught by Fang into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Vij.   
The service coordinating entity is a Multi-Access Edge Computing (MEC) host executing the application as a MEC application instantiated on a virtualization infrastructure of the MEC host can be modify/implemented by combining service coordinating entity is a Multi-Access Edge Computing (MEC) host executing the application as a MEC application instantiated on a virtualization infrastructure of the MEC host with the device. This process is implemented as a hardware solution or as firmware solutions of Fang into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Vij.  As disclosed in Fang, the motivation for the combination would be to use the service coordinating entity is a Multi-Access Edge Computing (MEC) host executing the application as a MEC application instantiated on a virtualization infrastructure of the MEC host where the Multi-access Edge Computing (MEC) is a network solution that provides services and computing functions required by users on edge nodes. It makes application services and content closer to users and implements network collaboration, providing users with reliable and ultimate service experience becoming more efficient and reliable.
For claim 11, Vij discloses the device, wherein the processing circuitry is further configured to: retrieve trust attributes associated with usage of the computing service by network entities of the second access network (paragraph [0023], lines 1-11); generate a second plurality of trust attributes  that are common  to usage of the computing service by network entities within the first access network and the second access network, based on the trust attributes associated with usage of the computing service by network entities of the second access network (paragraph [0023], lines 11-18), (paragraph [0041], lines 1-8)  and (paragraph [0066], lines 1-12). However, Vij disclose all the subject matter of the claimed invention with the exemption of the instantiate a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of 11.
Fang from the same or analogous art teaches the instantiate a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes (paragraph [0028], lines 11-18). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the instantiate a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes as taught by Fang into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Vij.   
The instantiate a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes can be modify/implemented by combining instantiate a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes with the device. This process is implemented as a hardware solution or as firmware solutions of Fang into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Vij.  As disclosed in Fang, the motivation for the combination would be to use the virtualization (NFV) instance of the computing service within the first access network where (NFV) is a way to virtualize network services, such as routers, firewalls, and load balancers, that have traditionally been run on proprietary hardware,  becoming the method/device more efficient and reliable for a better transmission and faster connection.
For claim 21, Vij discloses the apparatus, further comprising: means for retrieving trust attributes associated with usage of the computing service by network entities of the second access network (paragraph [0023], lines 1-11); means for generating a second plurality of common trust attributes applicable to usage of the computing service by network entities within the first access network and the second access network, based on the trust attributes associated with usage of the computing service by network entities of the second access network (paragraph [0023], lines 11-18). However, Vij disclose all the subject matter of the claimed invention with the exemption of the instantiating a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes as recited in claim 21.
Fang from the same or analogous art teaches the instantiating a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes (paragraph [0028], lines 11-18). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the instantiating a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes as taught by Fang into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Vij.   
The instantiating a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes can be modify/implemented by combining the instantiating a network function virtualization (NFV) instance of the computing service within the first access network based on the second plurality of common trust attributes with the device. This process is implemented as a hardware solution or as firmware solutions of Fang into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Vij.  As disclosed in Fang, the motivation for the combination would be to use the virtualization (NFV) instance of the computing service within the first access network where (NFV) is a way to virtualize network services, such as routers, firewalls, and load balancers, that have traditionally been run on proprietary hardware,  becoming the method/device more efficient and reliable for a better transmission and faster connection.
Allowable Subject Matter
Claims 4, 14 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642